DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
After entry of the supplemental response amendment submitted 05/25/2022, Claim 51 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
After search the prior art regarded as nearest the claimed invention is Peil (US20140305534 – previously of record). Peil discloses a foam insulation consisting of two layers, a foam core and a polymeric coating (para 0048). Peil further discloses that a PVC/NBR foam core is known in the prior art. Burke (US20090293980 – herein of record) discloses the polymeric coating comprises a blend of EPDM, PVC, NBR, and SBR (para 0022) but does not disclose the use of a non-phthalate plasticizer or a flame retardant. While McDaniel (US20100210745 – previously of record) discloses the use of plasticizers and flame retardants generally, there is no reference made to use plasticizers or flame retardants with the polymer combination required of the claim. The Examiner is unable to discern a reasonable rationale from the prior art that such features are taught, suggested, or otherwise rendered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, see page 8 lines 9-11 arguing that Peil and Armacell do not teach a coating of EPDM, a TPV, or a TPU, filed 05/05/2022, with respect to the rejection(s) of claim(s) 21 under 34 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burke (20090293980).
Applicant's remaining arguments filed 05/05/2022 have been fully considered but they are not persuasive.
Applicant first argues that Peil in view of Armacell does not teach wherein the coating layer is bonded to an outer surface of a foam insulation layer in the absence of an adhesive (pg 8 ln 3-8). While the Examiner agrees, the absence of adhesive was previously addressed using De Keyser as is repeated in reference to claim 21, below.
Applicant next argues that one of skill in the art would not be motivated to use a PVC/NBR foam insulation and a coating of an EPDM, a TPV, or a TPU (pg 8 ln 9-17). The Examiner respectfully disagrees. While Peil, as identified by Applicant, discloses that PVC/NBR foam is “generally superior,” this is not teaching away. It is the Examiner’s position that one of skill in the art would glean from the disclosure of Peil that, while generally inferior, one could use PVC/NBR foam but the product would be generally inferior.
Applicant next argues that Peil suggests using a core layer and a coating layer of the same materials (pg 8 ln 15-25). The Examiner respectfully disagrees. Peil explicitly states that “in some embodiments, a synthetic rubber is used in fabricating said core layer and said synthetic rubber is used in fabricating said jacket layer” (Peil para 0043, emphasis added). It is the Examiner’s position that “in some embodiments” discloses to one or ordinary skill that there are other embodiments where that feature is not present.
Additionally, as currently claimed there is no limitation that the foam core is continuous, i.e. does not have the slit of Peil. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 22, 31-35, 48, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peil (US20140305534 – previously of record) in view of Armacell® (Fundamentals ArmaFlex® Elastomeric Foams - Applying Adhesive – previously of record), De Keyser (US5413828 – previously of record), and Burke (US20090293980).

In reference to claims 21, 22, 48, and 50:
Peil discloses a method of installing an insulation product on a pipe, the method comprising:
(a) providing a composite tubing consisting of two layers (para 0046; Fig. 6) (i) a foam insulation layer having a closed-cell structure, wherein the foam insulation layer comprises polyvinylchloride and acrylonitrile-butadiene rubber (PVC/NBR)(para 0048)(while Peil discloses the insulation tubing of Peil is better than PVC/NBR, the disclosure would indicate that a PVC/NBR foam could be used but would have certain drawbacks) and is configured to fit directly over the surface of a round pipe (para 0027); and (ii) a coating layer bonded to covering an outer surface of the foam insulation layer, wherein the coating layer comprises a thermoplastic elastomer, and wherein the composite tubing can withstand internal and external temperature cycles with temperatures ranging from -70oF to 300oF (paras 0006, 0047).
Peil does not disclose wherein said coating comprises EPDM, PVC, NBR, and SBR (claims 48, 50 and 51). However, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). As applied to the instant application, Burke teaches a tubular structure having a polymeric protective cover made from materials known in the art which are typically formed of materials comprising blends of EPDM, PVC, NBR, and SBR (para 0022). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the coating of Peil with the polymeric coating of Burke because the each element is known in the prior art and the combination yields predictable results, e.g. the method uses coating materials that are typical for coating a tubular object with a protective polymer.
Modified Peil does not disclose the coating layer seamlessly covers the outer surface of the foam insulation layer or sliding the tubing over a length of the pipe (claim 21) or further comprising coating the transverse ends of the tubing with a contact adhesive, thereby sealing the ends (claim 22). However, this would have been obvious in view of Armacell®. Armacell® teaches sliding an uncut foam tube over a length of pipe and utilizing a contact adhesive on the transverse ends of the tube to seal the length of tube against another length of tube (0:15-0:58) as an alternative to using a pre-slit tube (0:58-1:10). Furthermore, it would also have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. utilizing a slit or sliding the tubing over the pipe, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Modified Peil does not teach wherein the coating layer is bonded to an outer surface of the foam insulation layer in the absence of an adhesive. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, De Keyser teaches the use of a variety of extrusion coating techniques for coating the foam insulation with the coating layer without the use of adhesives (col 11 ln 3-6). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Peil with the adhesive free extrusion coating of De Keyser because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the composite tubing is formed by a known method.

In reference to claim 31:
In addition to the discussion of claim 21, above, modified Peil does not explicitly disclose wherein the sliding comprises pushing the tubing over the length of pipe. However, considering the insulating layer of modified Peil is a continuous circular piece, it would have been apparent to one of skill in the art to push the insulation over the entire length of the pipe.

In reference to claim 32:
In addition to the discussion of claim 21, above, Peil further discloses wherein the pipe is a pipe of a heating, air conditioning, or refrigeration unit or system (paras 0006, 0007, 0047, 0049).

In reference to claims 33 and 34:
In addition to the discussion of claim 32, above, Peil further discloses wherein the pipe is exposed to outdoor elements (claim 33) wherein the outdoor elements include sun exposure (claim 34)(paras 0047-0049)(the use of both “outdoor uses” in para 0047 and UV in paras 0049-0050 are interpreted as including “sun exposure”).

In reference to claim 35:
In addition to the discussion of claim 21, above, modified Peil does not explicitly disclose wherein the pipe is part of a heat pump or solar hot water heating unit. However, claim 21, from which claim 35 depends, is directed toward “a method of installing an insulation product on a pipe” and therefore claim 35 is also directed toward “a method of installing an insulation product on a pipe” and the use of the insulated pipe is regarded as an intended use of the product of the claimed method.

In reference to claim 48:
In addition to the discussion of claim 21, above, Peil further discloses wherein providing the composite tubing comprises providing the composite tubing consisting of two layers: 
(i)	the foam insulation layer having a closed-cell structure, wherein the foam insulation layer comprises a combination of polyvinylchloride and acrylonitrile-butadiene rubber (PVC/NBR) and is configured to fit directly over the surface of a round pipe (para 0048)(While Peil states the tubing is generally superior to NBR-PVC foams, it necessarily discloses the use of those foams in similar applications); and 
(ii)	(ii) the coating layer bonded to and seamlessly covering the surface of the foam insulation layer wherein the coating layer comprises the thermoplastic elastomer, wherein the thermoplastic elastomer comprises ethylene propylene diene monomer (EPDM)(para 0043-0044 discloses the jacket layer can be made from the same rubbers as the core layer and the core layer is EPDM).

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peil in view of  Armaflex and McDaniel (US20100210745 – previously of record).
Peil discloses a method of installing an insulation product on a pipe, the method comprising:
(a) providing a composite tubing consisting of two layers (para 0046; Fig. 6) (i) a foam insulation layer having a closed-cell structure, wherein the foam insulation layer comprises ethylene propylene diene monomer (EPDM)(para 0049) and is configured to fit directly over the surface of a round pipe (para 0027); and (ii) a coating layer bonded to covering an outer surface of the foam insulation layer, wherein the coating layer comprises a thermoplastic elastomer, and wherein the composite tubing can withstand internal and external temperature cycles with temperatures ranging from -70oF to 300oF (paras 0006, 0047).
Peil does not disclose wherein the coating layer further comprises NBR. However, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). As applied to the instant application, McDaniel teaches polymeric materials such as coatings (abstract) including NBR for uses in a hose or tube for an air conditioner (para 1158). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Peil with the NBR rubber of McDaniel based on the suitability of NBR as a coating for pipes and hoses.
Peil does not disclose the coating layer seamlessly covers the outer surface of the foam insulation layer or sliding the tubing over a length of the pipe (claim 21) or further comprising coating the transverse ends of the tubing with a contact adhesive, thereby sealing the ends (claim 22). However, this would have been obvious in view of Armacell®. Armacell® teaches sliding an uncut foam tube over a length of pipe and utilizing a contact adhesive on the transverse ends of the tube to seal the length of tube against another length of tube (0:15-0:58) as an alternative to using a pre-slit tube (0:58-1:10). Furthermore, it would also have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. utilizing a slit or sliding the tubing over the pipe, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
In addition to the discussion of claim 21, above, modified Peil does not disclose wherein the thermoplastic elastomer is a thermoplastic vulcanizate (TPV). However, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). As applied to the instant application, McDaniel teaches polymeric materials such as coatings (abstract) including thermoplastic vulcanizates for uses in plumbing components, hoses, and/or tubes (paras 1134-1136). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Peil with the TPV of McDaniel based on the suitability of TPV as a coating for pipes and hoses.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742